Title: From George Washington to Châteaufort, 15 June 1785
From: Washington, George
To: Châteaufort, chevalier d’Aristay



Sir,
Mount Vernon 15th June 1785.

By the Post I had the honor to receive the letter which you did me the favor to write to me on the 19th of last month, together with those of the Chevr De la Luzerne & the Baron de Viominel. I pray you to be assured Sir, that I shall have great pleasure in seeing you at this Seat on your way to Charleston. Your own merit is sufficient alone to entitle you to every attention from me; but the letters above mentioned, bring with them the force of Law. I have the honor to be &c.

G: Washington

